Title: Francis W. Gilmer to Thomas Jefferson, 18 March 1818
From: Gilmer, Francis Walker
To: Jefferson, Thomas


                    
                        Richmond
18th March. 1818.
                    
                    I inclose this letter to Mr. Jefferson both because it is an injustice to Ticknor to deliver even a message from him in any other words than his own, and because I am sure it will give him pleasure to hear young Terril thus spoken of by such a man. In the ‘darkness visible’ of Richmond, it is a happiness, a privilege, to be illuminated by the radiance of such a mind. If the enemies of learning in our state could feel for a moment the rapture which T. must have experienced in descending the plains of the Po—or in contemplating the everlasting monuments of Roman genius, they would lose some of their hostility to the Central College.
                    One object I had in view in selecting this place for my residence was, the hope of co-operating with you hereafter in the great scheme you have planned. There are many things to discourage us, but for the very reason that others are terrified at the prospect—some Curtius should determine to fill up the Gulf. I have already done some service in the nomination of those who are to chuse the site for the College.
                    It has been distantly, & secretly intimated to me, that in case Smith  should be appointed to succeed Dr Wistar— (which would be well for Virginia, & ill I imagine for the University of Pensylvania) I might become his successor at W & M, if I wished it. If I had any hope of being able from the ruins of this decayed corporation to revive the extin nearly extinguished ardor of Virginia I should be strongly tempted to make the sacrifice which it would cost me. But I fear the old college is too far gone to be resuscitated. under Smiths empiricism &c. it must soon die.
                    
                        with sentiments of great esteem yours sincerely.
                        Francis W. Gilmer.
                    
                